Exhibit 10(viii)
CONFORMED COPY





--------------------------------------------------------------------------------

 

ENERGIZER HOLDINGS, INC.




$700,000,000
Senior Notes






$15,000,000 2.31% Senior Notes, Series A, Tranche 1, due June 30, 2006
$10,000,000 2.72% Senior Notes, Series A, Tranche 2, due June 30, 2007
$35,000,000 3.12% Senior Notes, Series A, Tranche 3, due June 30, 2008
$20,000,000 3.40% Senior Notes, Series A, Tranche 4, due June 30, 2009
$45,000,000 3.63% Senior Notes, Series A, Tranche 5, due June 30, 2010
$25,000,000 3.86% Senior Notes, Series A, Tranche 6, due June 30, 2011
$100,000,000 4.10% Senior Notes, Series A, Tranche 7, due June 30, 2012
$125,000,000 4.25% Senior Notes, Series A, Tranche 8, due June 30, 2013




$50,000,000 Floating Rate Senior Notes, Series B, Tranche 1, due June 30, 2008
$115,000,000 Floating Rate Senior Notes, Series B, Tranche 2, due June 30, 2010
$160,000,000 Floating Rate Senior Notes, Series B, Tranche 3, due June 30, 2013




_________


NOTE PURCHASE AGREEMENT
_________




Dated as of June 1, 2003



--------------------------------------------------------------------------------

 


Series A, Tranche 1 PPN: 29266R B@ 6
Series A, Tranche 2 PPN: 29266R B# 4
Series A, Tranche 3 PPN: 29266R C* 7
Series A, Tranche 4 PPN: 29266R C@ 5
Series A, Tranche 5 PPN: 29266R C# 3
Series A, Tranche 6 PPN: 29266R D* 6
Series A, Tranche 7 PPN: 29266R D@ 4
Series A, Tranche 8 PPN: 29266R D# 2
Series B, Tranche 1 PPN: 29266R E* 5
Series B, Tranche 2 PPN: 29266R E@ 3
Series B, Tranche 3 PPN: 29266R E# 1





 

       

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS


Section
Page

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1.
AUTHORIZATION OF NOTES
1
 
1.1.
The Notes
1
 
1.2.
Floating Interest Rate Provisions for Series B Notes
2
     
2.
SALE AND PURCHASE OF NOTES.
3
     
3.
CLOSING
4
     
4.
CONDITIONS TO CLOSING
4
 
4.1.
Representations and Warranties
4
 
4.2.
Performance; No Default
4
 
4.3.
Compliance Certificates
5
 
4.4.
Opinions of Counsel
5
 
4.5.
Purchase Permitted By Applicable Law, etc
5
 
4.6.
Sale of Other Notes
5
 
4.7.
Payment of Special Counsel Fees
5
 
4.8.
Private Placement Numbers
6
 
4.9.
Changes in Corporate Structure
6
 
4.10.
Subsidiary Guaranty
6
 
4.11.
Proceedings and Documents.
6
     
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
 
5.1.
Organization; Power and Authority
6
 
5.2.
Authorization, etc
7
 
5.3.
Disclosure
7
 
5.4.
Organization and Ownership of Shares of Subsidiaries
7
 
5.5.
Financial Statements
8
 
5.6.
Compliance with Laws, Other Instruments, etc
8
 
5.7.
Governmental Authorizations, etc.
9
 
5.8.
Litigation; Observance of Statutes and Orders
9
 
5.9.
Taxes
9
 
5.10.
Title to Property; Leases
9
 
5.11.
Licenses, Permits, etc
10
 
5.12.
Compliance with ERISA
10
 
5.13.
Private Offering by the Company
11
 
5.14.
Use of Proceeds; Margin Regulations
11
 
5.15.
Existing Indebtedness
11
 
5.16.
Foreign Assets Control Regulations, Anti-Terrorism Order, etc
12
 
5.17.
Status under Certain Statutes
12
 
5.18.
Solvency of Subsidiary Guarantors
12
 
5.19.
Environmental Matters
12

 

    i  

--------------------------------------------------------------------------------

 

 
6.
REPRESENTATIONS OF THE PURCHASERS.
13
 
6.1.
Purchase for Investment
13
 
6.2.
Source of Funds
13
     
7.
INFORMATION AS TO COMPANY
15
 
7.1.
Financial and Business Information
15
 
7.2.
Officer’s Certificate
17
 
7.3.
Inspection
18
     
8.
PREPAYMENT OF THE NOTES.
19
 
8.1.
No Scheduled Prepayments
19
 
8.2.
Optional Prepayments of Series A Notes with Make-Whole Amount
19
 
8.3.
Optional Prepayments of Series B Notes
19
 
8.4.
Allocation of Partial Prepayments
19
 
8.5.
Maturity; Surrender, etc
20
 
8.6.
Purchase of Notes
20
 
8.7.
Make-Whole Amount
20
 
8.8.
LIBOR Breakage Amount
22
9.
AFFIRMATIVE COVENANTS
22
       
 
9.1.
Compliance with Law
22
 
9.2.
Insurance
23
 
9.3.
Maintenance of Properties
23
 
9.4.
Payment of Taxes and Claims
23
 
9.5.
Corporate Existence, etc
23
     
10.
NEGATIVE COVENANTS
24
 
10.1.
Consolidated Indebtedness; Indebtedness of Restricted Subsidiaries.
24
 
10.2.
Liens.
24
 
10.3.
Sale of Assets.
26
 
10.4.
Mergers, Consolidations, etc.
26
 
10.5.
Disposition of Stock of Restricted Subsidiaries.
27
 
10.6.
Designation of Restricted and Unrestricted Subsidiaries.
27
 
10.7.
Restricted Subsidiary Guaranties
28
 
10.8.
Nature of Business.
28
 
10.9.
Transactions with Affiliates
28
     
11.
EVENTS OF DEFAULT
28
     
12.
REMEDIES ON DEFAULT, ETC
31
 
12.1.
Acceleration
31
 
12.2.
Other Remedies
31
 
12.3.
Rescission
32
 
12.4.
No Waivers or Election of Remedies, Expenses, etc
32

 

    ii  

--------------------------------------------------------------------------------

 

 
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
32
 
13.1.
Registration of Notes
32
 
13.2.
Transfer and Exchange of Notes
33
 
13.3.
Replacement of Notes
33
     
14.
PAYMENTS ON NOTES.
34
 
14.1.
Place of Payment
34
 
14.2.
Home Office Payment
34
     
15.
EXPENSES, ETC
34
 
15.1.
Transaction Expenses
34
 
15.2.
Survival
35
     
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
35
     
17.
AMENDMENT AND WAIVER
35
 
17.1.
Requirements
35
 
17.2.
Solicitation of Holders of Notes
36
 
17.3.
Binding Effect, etc
36
 
17.4.
Notes held by Company, etc
37
     
18.
NOTICES
37
     
19.
REPRODUCTION OF DOCUMENTS
37
     
20.
CONFIDENTIAL INFORMATION
38
     
21.
SUBSTITUTION OF PURCHASER
39
     
22.
RELEASE OF SUBSIDIARY GUARANTOR
39
     
23.
MISCELLANEOUS
40
 
23.1.
Successors and Assigns
40
 
23.2.
Payments Due on Non-Business Days
40
 
23.3.
Severability
40
 
23.4.
Construction
40
 
23.5.
Counterparts
40
 
23.6.
Governing Law
40




    iii  

--------------------------------------------------------------------------------

 



SCHEDULE A
--
Information Relating to Purchasers
SCHEDULE B
--
Defined Terms
SCHEDULE B-1
--
Investments
SCHEDULE 4.9
--
Changes in Corporate Structure
SCHEDULE 5.3
--
Disclosure Materials
SCHEDULE 5.4
--
Subsidiaries of the Company and Ownership of Subsidiary Stock
SCHEDULE 5.5
--
Financial Statements
SCHEDULE 5.11
--
Licenses, Permits, etc.
SCHEDULE 5.14
--
Use of Proceeds
SCHEDULE 5.15
--
Indebtedness
SCHEDULE 10.2
--
Liens
 
 
 
EXHIBIT 1.1(a)
--
Form of Series A, Tranche 1, Note
EXHIBIT 1.1(b)
--
Form of Series A, Tranche 2, Note
EXHIBIT 1.1(c)
--
Form of Series A, Tranche 3, Note
EXHIBIT 1.1(d)
--
Form of Series A, Tranche 4, Note
EXHIBIT 1.1(e)
--
Form of Series A, Tranche 5, Note
EXHIBIT 1.1(f)
--
Form of Series A, Tranche 6, Note
EXHIBIT 1.1(g)
--
Form of Series A, Tranche 7, Note
EXHIBIT 1.1(h)
--
Form of Series A, Tranche 8, Note
EXHIBIT 1.1(i)
--
Form of Series B, Tranche 1, Note
EXHIBIT 1.1(j)
--
Form of Series B, Tranche 2, Note
EXHIBIT 1.1(k)
--
Form of Series B, Tranche 3, Note
EXHIBIT 1.1(l)
--
Form of Subsidiary Guaranty
EXHIBIT 4.4(a)
--
Form of Opinion of Counsel for the Company and the Subsidiary Guarantors
EXHIBIT 4.4(b)
--
Form of Opinion of Special Counsel for the Purchasers

 
 
  iv  

--------------------------------------------------------------------------------






ENERGIZER HOLDINGS, INC.
800 Chouteau Avenue
St. Louis, MO 63102
(314) 982-2970
Fax: (314) 982-1334




$700,000,000
Senior Notes


$15,000,000 2.31% Senior Notes, Series A, Tranche 1, due June 30, 2006
$10,000,000 2.72% Senior Notes, Series A, Tranche 2, due June 30, 2007
$35,000,000 3.12% Senior Notes, Series A, Tranche 3, due June 30, 2008
$20,000,000 3.40% Senior Notes, Series A, Tranche 4, due June 30, 2009
$45,000,000 3.63% Senior Notes, Series A, Tranche 5, due June 30, 2010
$25,000,000 3.86% Senior Notes, Series A, Tranche 6, due June 30, 2011
$100,000,000 4.10% Senior Notes, Series A, Tranche 7, due June 30, 2012
$125,000,000 4.25% Senior Notes, Series A, Tranche 8, due June 30, 2013


$50,000,000 Floating Rate Senior Notes, Series B, Tranche 1, due June 30, 2008
$115,000,000 Floating Rate Senior Notes, Series B, Tranche 2, due June 30, 2010
$160,000,000 Floating Rate Senior Notes, Series B, Tranche 3, due June 30, 2013




Dated as of June 1, 2003




TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:


Ladies and Gentlemen:
 
      ENERGIZER HOLDINGS, INC., a Missouri corporation (the "Company"), agrees
with you as follows:


1.       AUTHORIZATION OF NOTES.
 
1.1.    The Notes.
 
 
The Company has authorized the issue and sale of $700,000,000 aggregate
principal amount of its Senior Notes consisting of: (i) $15,000,000 aggregate
principal amount of 2.31% Senior Notes, Series A, Tranche 1, due June 30, 2006
(the "Series A, Tranche 1, Notes"); (ii) $10,000,000 aggregate principal amount
of 2.72% Senior Notes, Series A, Tranche 2, due June 30, 2007 (the "Series A,
Tranche 2, Notes"); (iii) $35,000,000 aggregate principal amount of 3.12% Senior
Notes, Series A, Tranche 3, due June 30, 2008 (the "Series A, Tranche 3,
Notes"); (iv) $20,000,000 aggregate principal amount of 3.40% Senior Notes,
Series A, Tranche 4, due June 30, 2009 (the "Series A, Tranche 4, Notes"); (v)
$45,000,000 aggregate principal amount of 3.63% Senior Notes, Series A, Tranche
5, due June 30, 2010 (the "Series A,
 

       

--------------------------------------------------------------------------------

 

 
Tranche 5, Notes"); (vi) $25,000,000 aggregate principal amount of 3.86% Senior
Notes, Series A, Tranche 6, due June 30, 2011 (the "Series A, Tranche 6,
Notes"); (vii) $100,000,000 aggregate principal amount of 4.10% Senior Notes,
Series A, Tranche 7, due June 30, 2012 (the "Series A, Tranche 7 Notes"); (viii)
$125,000,000 aggregate principal amount of 4.25% Senior Notes, Series A, Tranche
8, due June 30, 2013 (the "Series A, Tranche 8 Notes" and, collectively with the
Series A, Tranche 1, Tranche 2, Tranche 3, Tranche 4, Tranche 5, Tranche 6 and
Tranche 7 Notes, the "Series A Notes"); (ix) $50,000,000 aggregate principal
amount of Floating Rate Senior Notes, Series B, Tranche 1, due June 30, 2008
(the "Series B, Tranche 1, Notes"); (x) $115,000,000 aggregate principal amount
of Floating Rate Senior Notes, Series B, Tranche 2, due June 30, 2010 (the
"Series B, Tranche 2, Notes"); $160,000,000 aggregate principal amount of
Floating Rate Senior Notes, Series B, Tranche 3, due June 30, 2013 (the "Series
B, Tranche 2, Notes" and, collectively with the Series B, Tranche 1 and Tranche
2 Notes, the "Series B Notes"). The Series A Notes and Series B Notes are
collectively referred to as the "Notes," such term to include any such Notes
issued in substitution therefor pursuant to Section 13 of this Agreement, and
will be substantially in the forms set out in Exhibits 1(a) through 1(k), with
such changes therefrom, if any, as may be approved by the purchasers of such
Notes, or series or tranche thereof, and the Company. Certain capitalized terms
used in this Agreement are defined in Schedule B; references to a "Schedule" or
an "Exhibit" are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement. Subject to Section 22, the Notes will be guaranteed
by each Subsidiary that is now or in the future becomes a signatory to the Bank
Guarantees (individually, a "Subsidiary Guarantor" and collectively, the
"Subsidiary Guarantors") pursuant to a guaranty in substantially the form of
Exhibit 1(l) (the "Subsidiary Guaranty").


1.2.    Floating Interest Rate Provisions for Series B Notes.
 
(a)    Adjusted LIBOR Rate . "Adjusted LIBOR Rate" means, for each Interest
Period, the rate per annum equal to LIBOR for such Interest Period plus the
percentage applicable to each tranche of Series B Notes as specified below.
 
Series B Notes
Applicable Percentage

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tranche 1
0.65%
Tranche 2
0.70%
Tranche 3
0.75%



For purposes of determining Adjusted LIBOR Rate, the following terms have the
following meanings:
 
"LIBOR" means, for any Interest Period, the rate per annum (rounded upwards, if
necessary, to the next higher one hundred-thousandth of a percentage point) for
deposits in U.S. Dollars for a 3-month period that appears on the Bloomberg
Financial Markets Service Page BBAM-1 (or if such page is not available, the
Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time) on the date
two Business Days before the commencement of such Interest Period (or three
Business Days before the commencement of the first Interest Period).
 

    2  

--------------------------------------------------------------------------------

 

 
"Reuters Screen LIBO Page" means the display designated as the "LIBO" page on
the Reuters Monitory Money Rates Service (or such other page as may replace the
LIBO page on that service or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for U.S.
Dollar deposits).
 
(b)    Determination of the Adjusted LIBOR Rate . The Adjusted LIBOR Rate shall
be determined by the Company, and notice thereof shall be given to the holders
of the tranche of Series B Notes affected, within two Business Days after the
beginning of each Interest Period, together with (i) a copy of the relevant
screen used for the determination of LIBOR, (ii) a calculation of the Adjusted
LIBOR Rate for such Interest Period, (iii) the number of days in such Interest
Period, (iv) the date on which interest for such Interest Period will be paid
and (v) the amount of interest to be paid to each holder of affected Notes on
such date. If the holders of a majority in principal amount of the tranche of
Series B Notes affected do not concur with such determination by the Company, as
evidenced by a single written notice delivered to the Company within 10 Business
Days after receipt by such holders of the notice delivered by the Company
pursuant to the immediately preceding sentence, the determination of the
Adjusted LIBOR Rate shall be made by such holders of the Notes, and any such
determination made in accordance with the provisions of this Agreement shall be
conclusive and binding absent manifest error.
 
(c)    Interest Period . "Interest Period" means, for any tranche of
Series B Notes and for any period for which interest is to be calculated or
paid, the period commencing on the Interest Payment Date on the Series B Notes
and continuing up to, but not including, the next March 31, June 30, September
30 or December 31, as the case may be; provided, however, that the first
Interest Period shall commence on the date of Closing and continue up to, but
not include, September 30, 2003.
 
2.    SALE AND PURCHASE OF NOTES.
 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and each of the other purchasers named in Schedule A (the "Other
Purchasers"), and you and the Other Purchasers will purchase from the Company,
at the Closing provided for in Section 3, Notes of the series and tranche and in
the principal amount specified opposite your names in Schedule A at the purchase
price of 100% of the principal amount thereof. Your obligation hereunder and the
obligations of the Other Purchasers are several and not joint obligations and
you shall have no liability to any Person for the performance or non-performance
by any Other Purchaser hereunder.
 

    3  

--------------------------------------------------------------------------------

 

 
3.    CLOSING.
 
The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Gardner Carton & Douglas LLC, 191 North
Wacker Drive, Suite 3700, Chicago, Illinois 60606-1698, at 9:00 a.m., Chicago
time, at a closing (the "Closing") on June 26, 2003 or on such other Business
Day thereafter on or prior to June 30, 2003 as may be agreed upon by the Company
and you and the Other Purchasers. At the Closing the Company will deliver to you
the Notes to be purchased by you in the form of a single Note (or such greater
number of Notes in denominations of at least $500,000 as you may request) dated
the date of the Closing and registered in your name (or in the name of your
nominee), against delivery by you to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
12331-33027 at Bank of America, San Francisco, California, ABA No. 121000358. If
at the Closing the Company fails to tender such Notes to you as provided above
in this Section 3, or any of the conditions specified in Section 4 shall not
have been fulfilled to your satisfaction, you shall, at your election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights you may have by reason of such failure or such
nonfulfillment.


4.    CONDITIONS TO CLOSING.
 
Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:


4.1.    Representations and Warranties.
 
The representations and warranties of the Company in this Agreement shall be
correct when made and correct in all material respects at the time of the
Closing.


4.2.    Performance; No Default.
 
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Schedule
5.14) no Default or Event of Default shall have occurred and be continuing.


4.3.    Compliance Certificates.
 
(a)    Officer’s Certificate . The Company shall have delivered to you an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b)    Secretary’s Certificate . The Company shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and the Agreement.
 

    4  

--------------------------------------------------------------------------------

 

 
4.4.    Opinions of Counsel.
 
You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing (a) from Bryan Cave LLP, counsel for the Company
and the Subsidiary Guarantors, covering the matters set forth in Exhibit 4.4(a)
and covering such other matters incident to the transactions contemplated hereby
as you or your counsel may reasonably request (and the Company instructs its
counsel to deliver such opinion to you) and (b) from Gardner Carton & Douglas
LLC, your special counsel in connection with such transactions, substantially in
the form set forth in Exhibit 4.4(b) and covering such other matters incident to
such transactions as you may reasonably request.


4.5.    Purchase Permitted By Applicable Law, etc.
 
On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation U, T or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
you to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by you, you shall have received an Officer’s Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.


4.6.    Sale of Other Notes.
 
Contemporaneously with the Closing the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.


4.7.    Payment of Special Counsel Fees.
 
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the fees, charges and disbursements of your special
counsel referred to in Section 4.4, to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing.


4.8.    Private Placement Numbers.
 
Private Placement Numbers issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained by Gardner Carton & Douglas
LLC for each tranche of the Notes.
 

    5  

--------------------------------------------------------------------------------

 

 
4.9.    Changes in Corporate Structure.
 
Except as specified in Schedule 4.9 the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.


4.10.    Subsidiary Guaranty.
 
Each Subsidiary Guarantor shall have executed and delivered the Subsidiary
Guaranty in favor of you and the Other Purchasers.


4.11.    Proceedings and Documents.
 
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.


5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to you that:


5.1.    Organization; Power and Authority.
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.


5.2.    Authorization, etc.
 
This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 

    6  

--------------------------------------------------------------------------------

 

 
The Subsidiary Guaranty has been duly authorized by all necessary corporate
action on the part of each Subsidiary Guarantor and upon execution and delivery
thereof will constitute the legal, valid and binding obligation of each
Subsidiary Guarantor, enforceable against each Subsidiary Guarantor in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


5.3.    Disclosure.
 
The Company, through its agents, Banc of America Securities LLC and Banc One
Capital Markets, Inc., has delivered to you and each Other Purchaser a copy of a
Private Placement Memorandum, dated May 2003 and the supplemental financial
information referred to therein (the "Memorandum"), relating to the transactions
contemplated hereby. Except as disclosed in Schedule 5.3, this Agreement, the
Memorandum, the documents, certificates or other writings identified in Schedule
5.3 and the financial statements listed in Schedule 5.5, taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Memorandum or as expressly described in Schedule 5.3, or in one of the
documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since September 30, 2002, there has
been no change in the financial condition, operations, business or properties of
the Company or any Subsidiary except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.


5.4.    Organization and Ownership of Shares of Subsidiaries.
 
(a)    Schedule 5.4 is (except as noted therein) a complete and correct list of
the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.
 
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
 
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
 

    7  

--------------------------------------------------------------------------------

 

 
5.5.    Financial Statements.
 
The Company has delivered to you and each Other Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
condition of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).


5.6.    Compliance with Laws, Other Instruments, etc.
 
The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Restricted Subsidiary under, any Material agreement, or corporate
charter or By-Laws, to which the Company or any Restricted Subsidiary is bound
or by which the Company or any Restricted Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Restricted Subsidiary or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Restricted Subsidiary.


The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor under, any agreement, or corporate
charter or by-laws, to which such Subsidiary Guarantor is bound or by which such
Subsidiary Guarantor or any of its properties may be bound or affected, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Subsidiary Guarantor or (iii) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Subsidiary Guarantor.


5.7.    Governmental Authorizations, etc.
 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes or the
execution, delivery or performance by each Subsidiary Guarantor of the
Subsidiary Guaranty.
 

    8  

--------------------------------------------------------------------------------

 

 
5.8.    Litigation; Observance of Statutes and Orders.
 
(a)    Except as disclosed in the Memorandum, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
(b)    Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
Environmental Laws and the USA Patriot Act) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
5.9.    Taxes.
 
The Company and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes, to the
extent such taxes are payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Federal income tax
liabilities of the Company and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended September 30, 1992.


5.10.    Title to Property; Leases.
 
The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except for those defects
in title and Liens that, individually or in the aggregate, would not have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.
 

    9  

--------------------------------------------------------------------------------

 

 
5.11.    Licenses, Permits, etc.
 
Except as disclosed in Schedule 5.11, the Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect.


5.12.    Compliance with ERISA.
 
(a)    The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
 
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans) that is a defined benefit pension plan
qualified under Code Section 401(a), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term "benefit liabilities" has the
meaning specified in section 4001 of ERISA and the terms "current value" and
"present value" have the meaning specified in section 3 of ERISA.
 
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material or has been
disclosed in the most recent audited consolidated financial statements of the
Company and its Subsidiaries.
 
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax would be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
 

    10  

--------------------------------------------------------------------------------

 

 
5.13.    Private Offering by the Company.
 
Neither the Company nor anyone acting on its behalf has offered the Notes, the
Subsidiary Guaranty or any similar securities for sale to, or solicited any
offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any person other than you, the Other Purchasers and not
more than 34 other Institutional Investors, each of which has been offered the
Notes at a private sale for investment. Neither the Company nor anyone acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Notes or the execution and delivery of the Subsidiary Guaranty to
the registration requirements of Section 5 of the Securities Act.


5.14.    Use of Proceeds; Margin Regulations.
 
The Company will apply the proceeds of the sale of the Notes for general
corporate purposes, including repayment of Indebtedness as set forth in Schedule
5.14. No part of the proceeds from the sale of the Notes will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms "margin stock" and "purpose of buying or carrying"
shall have the meanings assigned to them in said Regulation U.


5.15.    Existing Indebtedness.
 
Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
March 31, 2003 (except as otherwise indicated), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its Subsidiaries.
Neither the Company nor any Restricted Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of the Company or such Restricted Subsidiary that is
outstanding in an aggregate principal amount in excess of $5,000,000 and no
event or condition exists with respect to any Indebtedness of the Company or any
Restricted Subsidiary that is outstanding in an aggregate principal amount in
excess of $5,000,000 and that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
 

    11  

--------------------------------------------------------------------------------

 

 
5.16.    Foreign Assets Control Regulations , Anti-Terrorism Order, etc.
 
Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) to the knowledge of the
Company, the Anti-Terrorism Order. Without limiting the foregoing, neither
Company nor any Subsidiary (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) engages in any dealings or transactions, or is
otherwise associated, with any such person.


5.17.    Status under Certain Statutes.
 
Neither the Company nor any Restricted Subsidiary is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 1935, as amended, the Interstate Commerce Act, as amended by the
ICC Termination Act, as amended, or the Federal Power Act, as amended.


5.18.    Solvency of Subsidiary Guarantors.
 
After giving effect to the transactions contemplated herein, (i) the present
fair salable value of the assets of each Subsidiary Guarantor is in excess of
the amount that will be required to pay its probable liability on its existing
debts as said debts become absolute and matured, (ii) each Subsidiary Guarantor
has received reasonably equivalent value for executing and delivering the
Subsidiary Guaranty, (iii) the property remaining in the hands of each
Subsidiary Guarantor is not an unreasonably small capital, and (iv) each
Subsidiary Guarantor is able to pay its debts as they mature.


5.19.    Environmental Matters.
 
Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to you in writing,


(a)    neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;
 

    12  

--------------------------------------------------------------------------------

 

 
(b)    neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and
 
(c)    all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
 
6.    REPRESENTATIONS OF THE PURCHASERS.
 
6.1.    Purchase for Investment.
 
You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control. You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.


6.2.    Source of Funds.
 
You represent that at least one of the following statements is an accurate
representation as to each source of funds (a "Source") to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:


(a)    the Source is an "insurance company general account" (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption ("PTE") 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the "NAIC Annual Statement"))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
 
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 

    13  

--------------------------------------------------------------------------------

 

 
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Company in writing pursuant to
this paragraph (c), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or
 
(d)    the Source constitutes assets of an "investment fund" (within the meaning
of Part V of PTE 84-14 (the "QPAM Exemption")) managed by a "qualified
professional asset manager" or "QPAM" (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of "control" in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
(e)    the Source constitutes assets of a "plan(s)" (within the meaning of
Section IV of PTE 96-23 (the "INHAM Exemption")) managed by an "in-house asset
manager" or "INHAM" (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of "control" in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)    the Source is a governmental plan; or
 
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or
 
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms "employee benefit plan", "governmental
plan" and "separate account" shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
 

    14  

--------------------------------------------------------------------------------

 

 
7.    INFORMATION AS TO COMPANY.
 
7.1.    Financial and Business Information
 
The Company will deliver to each holder of Notes that is an Institutional
Investor:


(a)    Quarterly Statements -- within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
 
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
 
(ii)    consolidated statements of earnings and stockholders’ equity of the
Company and its Subsidiaries for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter, and
 
(iii)    consolidated statements of cash flows of the Company and its
Subsidiaries for such quarter or (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial condition of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);


(b)    Annual Statements -- within 105 days after the end of each fiscal year of
the Company, duplicate copies of,
 
(i)    a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
 
(ii)    consolidated statements of income, changes in stockholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
 

    15  

--------------------------------------------------------------------------------

 

 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial condition of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);


(c)    Unrestricted Subsidiaries -- if, at the time of delivery of any financial
statements pursuant to Section 7.1(a) or (b), Unrestricted Subsidiaries account
for more than 10% of (i) the consolidated total assets of the Company and its
Subsidiaries reflected in the balance sheet included in such financial
statements or (ii) the consolidated revenues of the Company and its Subsidiaries
reflected in the consolidated statement of income included in such financial
statements, an unaudited balance sheet for all Unrestricted Subsidiaries taken
as whole as at the end of the fiscal period included in such financial
statements and the related unaudited statements of income, stockholders’ equity
and cash flows for such Unrestricted Subsidiaries for such period, together with
consolidating statements reflecting all eliminations or adjustments necessary to
reconcile such group financial statements to the consolidated financial
statements of the Company and its Subsidiaries;
 
(d)    SEC and Other Reports -- promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Restricted Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement (other than a
Registration Statement on Form S-8) that shall have become effective (without
exhibits except as expressly requested by such holder), and each final
prospectus and all amendments (other than one relating sole to employee benefit
plans) thereto filed by the Company or any Restricted Subsidiary with the
Securities and Exchange Commission;
 
(e)    Notice of Default or Event of Default -- promptly, and in any event
within five Business Days after a Responsible Officer obtains actual knowledge
of the existence of any Default or Event of Default, a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
 
(f)    ERISA Matters -- promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 

    16  

--------------------------------------------------------------------------------

 

 
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
 
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)    any event, transaction or condition that would result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect; and
 
(g)    Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.
 
7.2.    Officer’s Certificate.
 
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or (b) shall be accompanied by a certificate of a Senior
Financial Officer setting forth:


(a)    Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.9, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
 
(b)    Event of Default -- a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Restricted Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Restricted Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.
 

    17  

--------------------------------------------------------------------------------

 

 
7.3.    Inspection.
 
The Company will permit the representatives of each holder of Notes that is an
Institutional Investor:


(a)    No Default -- if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and, with the consent of the Company (which consent will not be unreasonably
withheld), to visit the other offices and properties of the Company and each
Restricted Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
 
(b)    Default -- if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances, and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
 
8.    PREPAYMENT OF THE NOTES.
 
8.1.    No Scheduled Prepayments.
 
No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.


8.2.    Optional Prepayments of Series A Notes with Make-Whole Amount.
 
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Series A Notes, in an amount not
less than $1,000,000 in the aggregate in the case of a partial prepayment, at
100% of the principal amount so prepaid, plus the Make-Whole Amount determined
for the prepayment date with respect to such principal amount. The Company will
give each holder of Notes of the series to be prepaid written notice of each
optional prepayment under this Section 8.2 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date, the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
 

    18  

--------------------------------------------------------------------------------

 

 
8.3.    Optional Prepayments of Series B Notes.
 
The Series B Notes are not subject to prepayment prior to June 30, 2005. The
Company may on or after June 30, 2005, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, any tranche of
the Series B Notes, in an amount not less than $1,000,000 in the aggregate in
the case of a partial prepayment, at 100% of the principal amount so prepaid and
if such prepayment is to occur on any date other than an Interest Payment Date,
the LIBOR Breakage Amount, if any. The Company will give each holder of the
tranche or tranches of Series B Notes to be prepaid written notice of each
optional prepayment under this Section 8.3 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date, the aggregate principal amount of the tranche of Series B
Notes to be prepaid on such date, the principal amount of each Series B Note
held by such holder to be prepaid (determined in accordance with Section 8.4),
and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid.
 
8.4.    Allocation of Partial Prepayments.
 
In the case of each partial prepayment of the Series A Notes, the principal
amount of the Series A Notes to be prepaid shall be allocated among all of the
Series A Notes at the time outstanding in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof not theretofore called for
prepayment. In the case of each partial prepayment of a tranche of Series B
Notes, the principal amount of the Notes of such tranche to be prepaid shall be
allocated among all of the Notes of such tranche at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.


8.5.    Maturity; Surrender, etc.
 
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any, and LIBOR Breakage Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, and LIBOR Breakage
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
canceled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.
 

     19  

--------------------------------------------------------------------------------

 

 
8.6.    Purchase of Notes.
 
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions. Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
30 Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least ten Business Days from its receipt
of such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.


8.7.    Make-Whole Amount.
 
The term "Make-Whole Amount" means, with respect to any Series A Note, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Series A Note over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:


"Called Principal" means, with respect to any Series A Note, the principal of
such Series A Note that is to be prepaid pursuant to Section 8.2 or has become
or is declared to be immediately due and payable pursuant to Section 12.1, as
the context requires.


"Discounted Value" means, with respect to the Called Principal of any Series A
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Series A Notes is payable) equal
to the Reinvestment Yield with respect to such Called Principal.


"Reinvestment Yield" means, with respect to the Called Principal of any Series A
Note, .50% over the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as the "PX Screen" on the Bloomberg Financial Market Service (or such other
display as may replace the PX Screen on Bloomberg Financial Market Service) for
actively traded U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable, the Treasury Constant Maturity Series Yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. Such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the actively traded U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (2) the
actively traded U.S. Treasury security with the maturity closest to and less
than the Remaining Average Life.
 

    20  

--------------------------------------------------------------------------------

 

 
"Remaining Average Life" means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.


"Remaining Scheduled Payments" means, with respect to the Called Principal of
any Series A Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Series A Notes, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Settlement Date and required to be paid
on such Settlement Date pursuant to Section 8.2 or 12.1.


"Settlement Date" means, with respect to the Called Principal of any Series A
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.


8.8.    LIBOR Breakage Amount.
 
The term " LIBOR Breakage Amount " means any loss, cost or expense reasonably
incurred by any holder of a Series B Note as a result of any payment or
prepayment of such Note (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise) on a day other than an Interest Payment Date or at
scheduled maturity thereof, and any loss or expense arising from the liquidation
or reemployment of funds obtained by such holder or from fees payable to
terminate the deposits from which such funds were obtained. Any such loss, cost
or expense shall be limited to the time period from the date of such prepayment
through the earlier of the next Interest Payment Date or the maturity of such
Series B Note. Each holder of a Series B Note shall determine the LIBOR Breakage
Amount with respect to the principal amount of its Series B Notes then being
paid or prepaid (or required to be paid or prepaid) by written notice to the
Company setting forth such determination in reasonable detail not less than two
Business Days prior to the date of prepayment. Each such determination shall be
conclusive absent manifest error.
 

    21  

--------------------------------------------------------------------------------

 

 
9.    AFFIRMATIVE COVENANTS.
 
The Company covenants that so long as any of the Notes are outstanding:


9.1.    Compliance with Law.
 
The Company will, and will cause each Subsidiary to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not, individually or in the aggregate, reasonably be
expected to have a materially adverse effect on the business, operations,
affairs, financial condition, properties or assets of the Company and its
Restricted Subsidiaries taken as a whole.


9.2.    Insurance.
 
The Company will, and will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.


9.3.    Maintenance of Properties.
 
The Company will and will cause each Restricted Subsidiary to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a materially
adverse effect on the business, operations, affairs, financial condition,
properties or assets of the Company and its Restricted Subsidiaries taken as a
whole.
 

    22  

--------------------------------------------------------------------------------

 

 
9.4.    Payment of Taxes and Claims.
 
The Company will, and will cause each Subsidiary to, file all income tax or
similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, provided that neither the Company nor any
Subsidiary need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the nonpayment of
all such taxes and assessments in the aggregate could not reasonably be expected
to have a materially adverse effect on the business, operations, affairs,
financial condition, properties or assets of the Company and its Subsidiaries
taken as a whole.


9.5.    Corporate Existence, etc.
 
The Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.3 and 10.4, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Restricted Subsidiaries (unless merged into the Company or a Wholly-Owned
Restricted Subsidiary) and all rights and franchises of the Company and its
Restricted Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect a
particular corporate existence, right or franchise could not, individually or in
the aggregate, have a materially adverse effect on the business, operations,
affairs, financial condition, properties or assets of the Company and its
Restricted Subsidiaries taken as a whole.


10.    NEGATIVE COVENANTS.
 
The Company covenants that so long as any of the Notes are outstanding:


10.1.    Consolidated Indebtedness; Indebtedness of Restricted Subsidiaries.
 
The Company will not permit:


(a)    the ratio of Consolidated Indebtedness (as of the date of determination)
to EBITDA (for the Company’s then most recently completed four fiscal quarters)
to be greater than 3.5 to 1.0 at any time ; and
 
(b)    any Restricted Subsidiary to incur any Indebtedness if, after giving
effect thereto and to the application of the proceeds therefrom, Priority Debt
outstanding would exceed 20% of Consolidated Total Capitalization. For purposes
of this Section 10.1(b), any unsecured Indebtedness of a Restricted Subsidiary
that is a Subsidiary Guarantor shall be deemed to have been incurred by such
Subsidiary at the time it ceases to be a Subsidiary Guarantor.
 

    23  

--------------------------------------------------------------------------------

 

 
10.2.    Liens.
 
The Company will not, and will not permit any Restricted Subsidiary to, permit
to exist, create, assume or incur, directly or indirectly, any Lien on its
properties or assets, whether now owned or hereafter acquired, except:


(a)    Liens existing on property or assets of the Company or any Restricted
Subsidiary as of the date of this Agreement that are described in Schedule 10.2;
 
(b)    Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;
 
(c)    encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way and other rights and restrictions of record on the use
of real property and defects in title arising or incurred in the ordinary course
of business, which, individually and in the aggregate, do not materially impair
the use or value of the property or assets subject thereto or which relate only
to assets that in the aggregate are not material;
 
(d)    Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, lessors’, carriers’,
warehousemen’s, mechanics’, materialmen’s and other similar liens) and Liens to
secure the performance of bids, tenders, leases or trade contracts, or to secure
statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation), surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money;
 
(e)    any attachment or judgment Lien, unless the judgment it secures has not,
within 60 days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within 60 days after the
expiration of any such stay;
 
(f)    Liens securing Indebtedness of a Restricted Subsidiary to the Company or
to another Restricted Subsidiary and Liens securing Indebtedness of the Company
to a Restricted Subsidiary;
 
(g)    Liens (i) existing on property at the time of its acquisition by the
Company or a Restricted Subsidiary and not created in contemplation thereof,
whether or not the Indebtedness secured by such Lien is assumed by the Company
or a Restricted Subsidiary; or (ii) on property created contemporaneously with
its acquisition or within 180 days of the acquisition or completion of
construction thereof to secure or provide for all or a portion of the purchase
price or cost of construction of such property after the date of Closing; or
(iii) existing on property of a Person at the time such Person is merged or
consolidated with, or becomes a Restricted Subsidiary of, or substantially all
of its assets are acquired by, the Company or a Restricted Subsidiary and not
created in contemplation thereof; provided that in the case of clauses (i), (ii)
and (iii) such Liens do not extend to additional property of the Company or any
Restricted Subsidiary (other than property that is an improvement to or is
acquired for specific use in connection with the subject property) and, in the
case of clause (ii) only, that the aggregate principal amount of Indebtedness
secured by each such Lien does not exceed the lesser of the fair market value
(determined in good faith by one or more officers of the Company to whom
authority to enter into such transaction has been delegated by the board of
directors of the Company) or cost of acquisition or construction of the property
subject thereto;
 

    24  

--------------------------------------------------------------------------------

 

 
(h)    Liens incurred in connection with Asset Securitization Transactions;
 
(i)    Liens resulting from extensions, renewals or replacements of Liens
permitted by paragraphs (a), (f), (g) and (h), provided that (i) there is no
increase in the principal amount or decrease in maturity of the Indebtedness
secured thereby at the time of such extension, renewal or replacement, (ii) any
new Lien attaches only to the same property theretofore subject to such earlier
Lien and (iii) immediately after such extension, renewal or replacement no
Default or Event of Default would exist; and
 
(j)    Liens securing Indebtedness not otherwise permitted by paragraphs (a)
through (h) above, provided that, at the time of creation, assumption or
incurrence thereof and immediately after giving effect thereto and to the
application of the proceeds therefrom, Priority Debt outstanding does not exceed
20% of Consolidated Total Capitalization.
 
10.3.    Sale of Assets.
 
Except as permitted by Section 10.4, the Company will not, and will not permit
any Restricted Subsidiary to, sell, lease, transfer or otherwise dispose of,
including by way of merger (collectively a "Disposition"), any assets, including
capital stock of Restricted Subsidiaries, in one or a series of transactions, to
any Person, other than (a) Dispositions in the ordinary course of business, (b)
Dispositions by the Company to a Restricted Subsidiary or by a Restricted
Subsidiary to the Company or another Restricted Subsidiary or (c) Dispositions
not otherwise permitted by clauses (a) or (b) of this Section 10.3, provided
that the aggregate net book value of all assets so disposed of in any fiscal
year pursuant to this Section 10.3(c) does not exceed 15% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year. Notwithstanding
the foregoing, the Company may, or may permit any Restricted Subsidiary to, make
a Disposition (including the sale of receivables in an Asset Securitization
Transaction) and the assets subject to such Disposition shall not be subject to
or included in the foregoing limitation and computation contained in clause (c)
of the preceding sentence to the extent that (i) such assets were acquired or
constructed not more than 180 days prior to the date of Closing and are leased
back by the Company or any Restricted Subsidiary, as lessee, within 180 days of
the acquisition or construction thereof, or (ii) the net proceeds from such
Disposition are within one year of such Disposition ( A ) reinvested in
productive assets by the Company or a Restricted Subsidiary or (B) applied to
the payment or prepayment of any outstanding Indebtedness of the Company or any
Restricted Subsidiary that is not subordinated to the Notes. Any prepayment of
Notes pursuant to this Section 10.3 shall be in accordance with Sections 8.2 or
8.3, as applicable, and Section 8.4 without regard to the minimum prepayment
requirements of Section 8.2 or 8.3, as applicable.
 

    25  

--------------------------------------------------------------------------------

 

 
10.4.    Mergers, Consolidations, etc.
 
The Company will not, and will not permit any Restricted Subsidiary to,
consolidate with or merge with any other Person or convey, transfer, sell or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person except that:


(a)    the Company may consolidate or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, provided that:
 
(i)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, is a solvent corporation organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), and, if the
Company is not such corporation, such corporation (y) shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (z) shall have caused to be delivered to each holder of any Notes
an opinion of independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof; and
 
(ii)    immediately before and after giving effect to such transaction, no
Default or Event of Default shall exist; and
 
(b)    Any Restricted Subsidiary may (x) merge into the Company (provided that
the Company is the surviving corporation) or another Wholly Owned Restricted
Subsidiary or (y) sell, transfer or lease all or any part of its assets to the
Company or another Wholly Owned Restricted Subsidiary, or (z) merge or
consolidate with, or sell, transfer or lease all or substantially all of its
assets to, any Person in a transaction that is permitted by Section 10.3 or, as
a result of which, such Person becomes a Restricted Subsidiary; provided in each
instance set forth in clauses (x) through (z) that, immediately before and after
giving effect thereto, there shall exist no Default or Event of Default;
 
No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company shall have the effect of releasing the Company or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.4 from its liability under this Agreement or the
Notes.
 

    26  

--------------------------------------------------------------------------------

 

 
10.5.    Disposition of Stock of Restricted Subsidiaries.
 
The Company (i) will not permit any Restricted Subsidiary to issue its capital
stock, or any warrants, rights or options to purchase, or securities convertible
into or exchangeable for, such capital stock, to any Person other than the
Company or another Restricted Subsidiary (other than directors’ qualifying
shares, shares satisfying local ownership requirements or shares for any similar
statutory purposes) and (ii) will not, and will not permit any Restricted
Subsidiary to, sell, transfer or otherwise dispose of any shares of capital
stock of a Restricted Subsidiary if such sale would be prohibited by Section
10.3. If a Restricted Subsidiary at any time ceases to be such as a result of a
sale or issuance of its capital stock, any Liens on property of the Company or
any other Restricted Subsidiary securing Indebtedness owed to such Restricted
Subsidiary, which is not contemporaneously repaid, together with such
Indebtedness, shall be deemed to have been incurred by the Company or such other
Restricted Subsidiary, as the case may be, at the time such Restricted
Subsidiary ceases to be a Restricted Subsidiary.


10.6.    Designation of Restricted and Unrestricted Subsidiaries.
 
The Company may designate any Restricted Subsidiary as an Unrestricted
Subsidiary and any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that, (a) if such Subsidiary initially is designated a Restricted Subsidiary,
then such Restricted Subsidiary may be subsequently designated as an
Unrestricted Subsidiary and such Unrestricted Subsidiary may be subsequently
designated as a Restricted Subsidiary, but no further changes in designation may
be made, (b) if such Subsidiary initially is designated an Unrestricted
Subsidiary, then such Unrestricted Subsidiary may be subsequently designated as
a Restricted Subsidiary and such Restricted Subsidiary may be subsequently
designated as an Unrestricted Subsidiary, but no further changes in designation
may be made, (c) immediately before and after designation of a Restricted
Subsidiary as an Unrestricted Subsidiary there exists no Default or Event of
Default and (d) a Subsidiary Guarantor may not be designated an Unrestricted
Subsidiary. If a Restricted Subsidiary at any time ceases to be such as a result
of a redesignation, any Liens on property of the Company or any other Restricted
Subsidiary securing Indebtedness owed to such Restricted Subsidiary that is not
contemporaneously repaid, together with such Indebtedness, shall be deemed to
have been incurred by the Company or such other Restricted Subsidiary, as the
case may be, at the time such Restricted Subsidiary ceases to be a Restricted
Subsidiary.
 
10.7.    Restricted Subsidiary Guaranties.
 
The Company will not permit any Restricted Subsidiary to become a party to the
Bank Guarantees or to directly or indirectly guarantee any of the Company’s
obligations under the Credit Agreement unless such Restricted Subsidiary is, or
concurrently therewith becomes, a party to the Subsidiary Guaranty.
 
10.8.    Nature of Business.
 
The Company will not, and will not permit any Restricted Subsidiary to, engage
in any business if, as a result, the general nature of the business in which the
Company and its Restricted Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in which
the Company and its Restricted Subsidiaries, taken as a whole, are engaged on
the date of this Agreement as described in the Memorandum; provided, that the
foregoing shall not be deemed to prohibit acquisitions by the Company or its
Restricted Subsidiaries as long as the acquired companies are consumer products
companies or other companies operating in businesses similar to or related to
the current and future businesses conducted by the Company and its Subsidiaries,
as well as suppliers to or distributors of products similar to those of the
Company and its Subsidiaries.
 

    27  

--------------------------------------------------------------------------------

 

 
10.9.    Transactions with Affiliates.
 
The Company will not and will not permit any Restricted Subsidiary to enter into
directly or indirectly any Material transaction or Material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Restricted Subsidiary), except upon fair and
reasonable terms no less favorable to the Company or such Restricted Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.


11.    EVENTS OF DEFAULT.
 
An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:


(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, or LIBOR Breakage Amount, if any, on any Note when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise; or
 
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
 
(c)    the Company defaults in the performance of or compliance with any term
contained in or Sections 10.1 through 10.9; or
 
(d)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note; or
 
(e)    any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
 

    28  

--------------------------------------------------------------------------------

 

 
(f)    (i) the Company or any Significant Restricted Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any Indebtedness that is
outstanding in an aggregate principal amount in excess of $30,000,000 beyond any
period of grace provided with respect thereto, or (ii) the Company or any
Significant Restricted Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness that is outstanding
in an aggregate principal amount in excess of $30,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment; or
 
(g)    the Company or any Significant Restricted Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h)    a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Significant Restricted
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Significant
Restricted Subsidiary, or any such petition shall be filed against the Company
or any Significant Restricted Subsidiary and such petition shall not be
dismissed within 60 days; or
 
(i)    a final judgment or judgments for the payment of money aggregating in
excess of $30,000,000 are rendered against one or more of the Company and its
Significant Restricted Subsidiaries, which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or
 
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate "amount of unfunded benefit liabilities" (within the meaning
of section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA, shall exceed $30,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, would reasonably be expected to have a
Material Adverse Effect; or
 

    29  

--------------------------------------------------------------------------------

 

 
(k)    any Subsidiary Guarantor that is a Significant Restricted Subsidiary
defaults in the performance of or compliance with any term contained in the
Subsidiary Guaranty or the Subsidiary Guaranty ceases to be in full force and
effect as a result of acts taken by the Company or any Subsidiary Guarantor,
except as provided in Section 22, or is declared to be null and void in whole or
in material part by a court or other governmental or regulatory authority having
jurisdiction or the validity or enforceability thereof shall be contested by any
of the Company or any Subsidiary Guarantor or any of them renounces any of the
same or denies that it has any or further liability thereunder.
 
As used in Section 11(j), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in Section 3 of ERISA.


12.    REMEDIES ON DEFAULT, ETC.
 
12.1.    Acceleration.
 
(a)    If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
 
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of a majority or more in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)    If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 

    30  

--------------------------------------------------------------------------------

 

 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (w) all accrued and unpaid interest
thereon, (x) any applicable Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law) and (y) any
LIBOR Breakage Amount determined in respect of such principal amount, shall all
be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event any Series A Notes are
prepaid or are accelerated as a result of an Event of Default is intended to
provide compensation for the deprivation of such right under such circumstances.


12.2.    Other Remedies.
 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.


12.3.    Rescission.
 
At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of more than 67% in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and any Make-Whole
Amount and LIBOR Breakage Amount on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and any Make-Whole Amount and LIBOR Breakage Amount and (to
the extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.


12.4.    No Waivers or Election of Remedies, Expenses, etc.
 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.
 

    31  

--------------------------------------------------------------------------------

 

 
13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
 
13.1.    Registration of Notes.
 
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor, promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.


13.2.    Transfer and Exchange of Notes.
 
Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) of the same series and tranche in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Note
established for such series and tranche. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$500,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $500,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.


13.3.    Replacement of Notes.
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and
 

    32  

--------------------------------------------------------------------------------

 

 
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least $50,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or
 
(b)    in the case of mutilation, upon surrender and cancellation thereof,
 
the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same series and tranche, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.


14.    PAYMENTS ON NOTES.
 
14.1.    Place of Payment .
 
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, LIBOR
Breakage Amount, if any, and interest becoming due and payable on the Notes
shall be made in Chicago, Illinois at the principal office of Bank of America in
such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.


14.2.    Home Office Payment.
 
So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, LIBOR Breakage Amount, if any, and interest by the
method and at the address specified for such purpose below your name in Schedule
A, or by such other method or at such other address as you shall have from time
to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, you shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by you or your nominee you
will, at your election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes pursuant to Section
13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by you under this Agreement and that has made the same agreement
relating to such Note as you have made in this Section 14.2.
 

    33  

--------------------------------------------------------------------------------

 

 
15.    EXPENSES, ETC.
 
15.1.    Transaction Expenses.
 
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel for you and the Other Purchasers collectively and, if reasonably
required, local or other counsel) incurred by you and each Other Purchaser or
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the reasonable costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a holder of any Note, and (b)
the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save you
and each other holder of a Note harmless from, all claims in respect of any
fees, costs or expenses if any, of brokers and finders (other than those
retained by you).


15.2.    Survival.
 
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.


16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.
 

    34  

--------------------------------------------------------------------------------

 

 
17.    AMENDMENT AND WAIVER.
 
17.1.    Requirements.
 
This Agreement, the Notes and the Subsidiary Guaranty may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to you unless consented to by you
in writing, and (b) no such amendment or waiver may, without the written consent
of the holder of each Note at the time outstanding affected thereby, (i) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount or time of any prepayment or payment of principal of, or reduce the
rate or change the time of payment or method of computation of interest or of
Make-Whole Amount on, or LIBOR Breakage Amount in respect of, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.


17.2.    Solicitation of Holders of Notes.
 
(a)    Solicitation . The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
(b)    Payment . The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes or any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
 
(c)    Consent in Contemplation of Transfer . Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
 

    35  

--------------------------------------------------------------------------------

 

 
17.3.    Binding Effect, etc.
 
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
"this Agreement" or "the Agreement" and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.


17.4.    Notes held by Company, etc.
 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.


18.    NOTICES.
 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:


(i)    if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,
 
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
 
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Office of the Treasurer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 

    36  

--------------------------------------------------------------------------------

 

 
19.    REPRODUCTION OF DOCUMENTS.
 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it would contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.


20.    CONFIDENTIAL INFORMATION.
 
For the purposes of this Section 20, "Confidential Information" means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified in writing when received by you as being
confidential information of the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to you prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by you or any person acting on your behalf,
(c) otherwise becomes known to you other than through disclosure by the Company
or any Subsidiary or (d) constitutes financial statements delivered to you under
Section 7.1 that are otherwise publicly available. You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you, provided that you may deliver or disclose Confidential
Information to (i) your directors, trustees officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (ii) your
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.
 

     37  

--------------------------------------------------------------------------------

 

 
Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that (i)
any obligations of confidentiality contained herein and therein do not apply and
have not applied from the commencement of discussions between the parties to the
tax treatment and tax structure of the Notes (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Notes and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure, all within the meaning of
Treasury Regulations Section 1.6011-4.


21.    SUBSTITUTION OF PURCHASER.
 
You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word "you" is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word "you" is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.


22.    RELEASE OF SUBSIDIARY GUARANTOR.
 
You and each subsequent holder of a Note agree to release any Subsidiary
Guarantor from the Subsidiary Guaranty (i) if such Subsidiary Guarantor ceases
to be such as a result of a Disposition permitted by Section 10.3 or (ii) at
such time as the banks party to the Credit Agreement release such Subsidiary
from the Bank Guarantees; provided, however, that you and each subsequent holder
will not be required to release a Subsidiary Guarantor from the Subsidiary
Guaranty upon such Subsidiary’s release from the Bank Guarantees if (A) a
Default or Event of Default has occurred and is continuing, (B) such Subsidiary
Guarantor is to become a borrower under the Credit Agreement or (C) such release
is part of a plan of financing that contemplates such Subsidiary Guarantor
guaranteeing any other Indebtedness of the Company. Your obligation to release a
Subsidiary Guarantor from the Subsidiary Guaranty is conditioned upon your prior
receipt of a certificate from a Senior Financial Officer of the Company stating
that none of the circumstances described in clauses (A), (B) and (C) above are
true.
 

    38  

--------------------------------------------------------------------------------

 

 
23.    MISCELLANEOUS.
 
23.1.    Successors and Assigns.
 
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.


23.2.    Payments Due on Non-Business Days.
 
Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.


23.3.    Severability.
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.


23.4.    Construction.
 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.


23.5.    Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
 

    39  

--------------------------------------------------------------------------------

 

 
23.6.    Governing Law.
 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.


* * * * *
 

    40  

--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.


Very truly yours,


ENERGIZER HOLDINGS, INC.


By:     /s/ William C. Fox        
Name:     William C. Fox        
Title:     VP & Treasurer        


 

    S-1  

--------------------------------------------------------------------------------

 

 
The foregoing is agreed
to as of the date thereof.




GUIDEONE MUTUAL INSURANCE COMPANY
By: Advantus Capital Management, Inc.


By:   /s/ Theodore R. Hoxmeier    
Name:   Theodore R. Hoxmeier    
Title:   Vice President            




GUIDEONE PROPERTY & CASUALTY INSURANCE COMPANY
By: Advantus Capital Management, Inc.


By:   /s/ Theodore R. Hoxmeier    
Name:   Theodore R. Hoxmeier    
Title:   Vice President            




NATIONAL FARM LIFE INSURANCE COMPANY
By: Advantus Capital Management, Inc.


By:   /s/ Theodore R. Hoxmeier    
Name:   Theodore R. Hoxmeier    
Title:   Vice President            




TRUSTMARK INSURANCE COMPANY
By: Advantus Capital Management, Inc.


By:   /s/ Theodore R. Hoxmeier    
Name:   Theodore R. Hoxmeier    
Title:   Vice President            
 

    S-2  

--------------------------------------------------------------------------------

 

 
TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY


By:   /s/ Bill Henricksen        
Name:   Bill Henricksen        
Title:   Vice President            




MONUMENTAL LIFE INSURANCE COMPANY


By:   /s/ Bill Henricksen        
Name:   Bill Henricksen        
Title:   Vice President            
 

    S-3  

--------------------------------------------------------------------------------

 

 
ALLIED IRISH BANKS PLC


By:   /s/ Grace Gilligan        
Name:   Grace Gilligan            
Title:   Senior Vice President        


By:   /s/ Declan Fitzgerald        
Name:   Declan Fitzgerald        
Title:   Head of Investment Grade Credit    
 
In respect of Allied Irish Banks PLC $20,000,000 Floating Rate Senior Notes,
Series B, Tranche 1, due June 30, 2008
 

    S-4  

--------------------------------------------------------------------------------

 

 
ALLSTATE LIFE INSURANCE COMPANY


By:  /s/ Jerry D. Zinkula        
Name:   Jerry D. Zinkula        


By:   /s/ Robert B. Bodett        
Name:   Robert B. Bodett        
Authorized Signatories




ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK


By:   /s/ Jerry D. Zinkula        
Name:   Jerry D. Zinkula        


By:   /s/ Robert B. Bodett        
Name:  Robert B. Bodett        
Authorized Signatories
 

    S-5  

--------------------------------------------------------------------------------

 

 
IDS LIFE INSURANCE COMPANY


By:   /s/ Lorraine R. Hart        
Name:   Lorraine R. Hart        
Title:  Vice President- Investments    




IDS LIFE INSURANCE COMPANY OF NEW YORK


By:  /s/ Lorraine R. Hart        
Name:   Lorraine R. Hart        
Title:   Vice President- Investments    




AMERICAN ENTERPRISE LIFE INSURANCE COMPANY


By:   /s/ Lorraine R. Hart        
Name:   Lorraine R. Hart        
Title:  Vice President- Investments    
 

    S-6  

--------------------------------------------------------------------------------

 

 
AMERICAN FAMILY LIFE INSURANCE COMPANY


By:   /s/ Phillip Hannifan        
Name:   Phillip Hannifan        
Title:   Investment Director        
 

    S-7  

--------------------------------------------------------------------------------

 

 
AMERICAN UNITED LIFE INSURANCE COMPANY


By:   /s/ Kent R. Adams        
Name:  Kent R. Adams        
Title: Vice President Fixed Income Securities




THE STATE LIFE INSURANCE COMPANY


By:  /s/ Kent R. Adams        
Name:  Kent R. Adams        
Title: Vice President Fixed Income Securities




LAFAYETTE LIFE INSURANCE COMPANY


By:  /s/ Kent R. Adams        
Name:  Kent R. Adams        
Title: Vice President Fixed Income Securities




PIONEER MUTUAL LIFE INSURANCE COMPANY


By:  /s/ Kent R. Adams        
Name:  Kent R. Adams        
Title: Vice President Fixed Income Securities
 

    S-8  

--------------------------------------------------------------------------------

 

 
AMERUS LIFE INSURANCE COMPANY
By: AmerUs Capital Management Group, Inc., its authorized attorney-in-fact


By:  /s/ Roger D. Fors        
Name:  Roger D. Fors            
Title:   V.P. Investment Management & Research




AMERICAN INVESTORS LIFE INSURANCE COMPANY
By: AmerUs Capital Management Group, Inc., its authorized attorney-in-fact


By:  /s/ Roger D. Fors        
Name:  Roger D. Fors            
Title:  V.P. Investment Management & Research




INDIANAPOLIS LIFE INSURANCE COMPANY
By: AmerUs Capital Management Group, Inc., its authorized attorney-in-fact


By:  /s/ Roger D. Fors        
Name:  Roger D. Fors            
Title:  V.P. Investment Management & Research
 

    S-9  

--------------------------------------------------------------------------------

 

 
CANADA LIFE INSURANCE COMPANY OF AMERICA


By:  /s/ Kevin Phelan        
Name:  Kevin Phelan            
Title:   Assistant Treasurer        
 

    S-10  

--------------------------------------------------------------------------------

 

 
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
By: CIGNA Investments, Inc. (authorized agent)


By:  /s/ Lori E. Hopkins        
Name:  Lori E. Hopkins        
Title:  Vice President            
 

    S-11  

--------------------------------------------------------------------------------

 

 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: David L. Babson & Company Inc. as Investment Adviser


By:  /s/ Mark A. Ahmed        
Name:  Mark A. Ahmed        
Title:  Managing Director        




MASSMUTUAL ASIA LIMITED
By: David L. Babson & Company Inc. as Investment Adviser


By:  /s/ Mark A. Ahmed        
Name:  Mark A. Ahmed        
Title:  Managing Director        




C.M. LIFE INSURANCE COMPANY
By: David L. Babson & Company Inc. as Investment Adviser


By:  /s/ Mark A. Ahmed        
Name:  Mark A. Ahmed        
Title:  Managing Director        
 

    S-12  

--------------------------------------------------------------------------------

 

 
THE EQUITABLE LIFE ASSURANCE SOCIETY OF THE UNITED STATES


By:  /s/ Nantha Suppiah        
Name:  Nantha Suppiah        
Title:  Investment Officer        
 

    S-13  

--------------------------------------------------------------------------------

 

 
GE EDISON LIFE INSURANCE COMPANY
By: GE Asset Management, Inc., its investment advisor


By:  /s/ Morian C. Mooers        
Name:  Morian C. Mooers        
Title:  Vice President- Private Investments    




GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY
By: GE Asset Management, Inc., its investment advisor


By:  /s/ Morian C. Mooers        
Name:  Morian C. Mooers        
Title:  Vice President- Private Investments    




GE LIFE AND ANNUITY ASSURANCE COMPANY
By: GE Asset Management, Inc., its investment advisor


By:  /s/ Morian C. Mooers        
Name:  Morian C. Mooers        
Title:  Vice President- Private Investments    
 

    S-14  

--------------------------------------------------------------------------------

 

 
HARTFORD LIFE INSURANCE COMPANY
HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
HARTFORD LIFE AND ANNUITY INSURANCE COMPANY
By: Hartford Investment Services, Inc.,
Its Agent and Attorney-in-Fact


By:  /s/ Eva Konopka        
Name:  Eva Konopka            
Title:  Vice President            
 

    S-15  

--------------------------------------------------------------------------------

 

 
JEFFERSON-PILOT LIFE INSURANCE COMPANY


By:  /s/ James E. McDonald, Jr.    
Name:  James E. McDonald, Jr.    
Title:  Vice President            




JEFFERSON PILOT FINANCIAL INSURANCE COMPANY


By:  /s/ James E. McDonald, Jr.    
Name:  James E. McDonald, Jr.    
Title:  Vice President            
 

    S-16  

--------------------------------------------------------------------------------

 

 
METROPOLITAN LIFE INSURANCE COMPANY


By:  /s/ Judith A. Gulotta        
Name:  Judith A. Gulotta        
Title:  Director            
 

    S-17  

--------------------------------------------------------------------------------

 

 
MODERN WOODMEN OF AMERICA


By:  /s/ Clyde C. Schoeck        
Name:  Clyde C. Schoeck        
Title:  President            
 

    S-18  

--------------------------------------------------------------------------------

 

 
UNITED OF OMAHA LIFE INSURANCE COMPANY


By:  /s/ Edwin H. Garrison, Jr.    
Name:  Edwin H. Garrison, Jr.    
Title:  First Vice President        
 

    S-19  

--------------------------------------------------------------------------------

 

 
NATIONWIDE LIFE INSURANCE COMPANY


By:  /s/ Joseph P. Young        
Name:  Joseph P. Young        
Title:  Associate Vice President    




NATIONWIDE MUTUAL INSURANCE COMPANY


By:  /s/ Joseph P. Young        
Name:  Joseph P. Young        
Title:  Associate Vice President    




NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA


By:  /s/ Joseph P. Young        
Name:  Joseph P. Young        
Title:  Associate Vice President    




NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY


By:  /s/ Joseph P. Young        
Name:  Joseph P. Young        
Title:  Associate Vice President    




NATIONWIDE MULTIPLE MATURITY SEPARATE ACCOUNT


By:  /s/ Joseph P. Young        
Name:  Joseph P. Young        
Title:  Associate Vice President    




AMCO INSURANCE COMPANY


By:  /s/ Joseph P. Young        
Name:  Joseph P. Young        
Title:  Associate Vice President    
 

    S-20  

--------------------------------------------------------------------------------

 

 

NEW YORK LIFE INSURANCE COMPANY


By:  /s/ Kathleen Haberkern    
Name:  Kathleen Haberkern        
Title:  Investment Vice President    




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


By: New York Life Investment Management LLC, Its Investment Manager


By:  /s/ Kathleen Haberkern    
Name:  Kathleen Haberkern        
Title:  Director            
 

    S-21  

--------------------------------------------------------------------------------

 

 
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY


By:  /s/ David A. Barras        
Name:  David A. Barras        
Title:  Its Authorized Representative    
 

    S-22  

--------------------------------------------------------------------------------

 

 
PACIFIC LIFE INSURANCE COMPANY
(Nominee: Mac & Co.)


By:  /s/ Cathy Schwartz        
Name:  Cathy Schwartz        
Title:  Assistant Vice President    


By:  /s/ Diane W. Dales        
Name:  Diane W. Dales        
Title:                        
 

    S-23  

--------------------------------------------------------------------------------

 

 
JACKSON NATIONAL LIFE INSURANCE COMPANY
By: PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company


By:  /s/ Chris Raub            
Name:  Chris Raub            
Title:   Senior Managing Director    




JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK
By: PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company of New York


By:  /s/ Chris Raub            
Name:  Chris Raub            
Title:  Senior Managing Director    
 

    S-24  

--------------------------------------------------------------------------------

 

 
SECURITY FINANCIAL LIFE INSURANCE CO.


By:  /s/ Kevin W. Hammond    
Name:  Kevin W. Hammond        
Title:   Vice President                    Chief Investment Officer        
 

    S-25  

--------------------------------------------------------------------------------

 

 
STATE FARM LIFE INSURANCE COMPANY


By:  /s/ Julie Pierce            
Name:  Julie Pierce            
Title:  Investment Officer        


By:   /s/ Larry Rottunda        
Name:  Larry Rottunda        
Title:  Assistant Secretary        
 

    S-26  

--------------------------------------------------------------------------------

 

 
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA


By:  /s/ Marietta Moshiashvili    
Name:  Marietta Moshiashvili        
Title:  Associate Director        
 

    S-27   

--------------------------------------------------------------------------------

 

 